



REGAL BELOIT CORPORATION
SUPPLEMENTAL DEFINED CONTRIBUTION RETIREMENT PLAN
As Amended Effective January 1, 2020


Section 1 - Purpose of Plan
Regal Beloit Corporation has established this Supplemental Defined Contribution
Retirement Plan to provide supplemental retirement benefits to a select group of
management and highly compensated employees of the Company. It is intended that
this Plan, together with any Trust Agreement, shall be unfunded for purposes of
the Code and shall constitute an unfunded pension plan maintained for a select
group of management and highly compensated employees for purposes of Title I of
ERISA, and shall comply with Code Section 409A and all formal regulations,
rulings, and guidance issued thereunder.
Section 2 -     Definitions
As used in this Plan, each of the following terms shall have the respective
meaning set forth below unless a different meaning is plainly required by the
content.
2.1    “Account” means the bookkeeping account maintained on behalf of a
Participant under the Plan, and shall include a sub-account with respect to each
Plan Year’s contributions (as adjusted for earnings or losses thereon, plus
distributions therefrom), as well as any additional sub-accounts as the Company
determines are necessary or desirable to effectuate the administration of the
Plan.
2.2    “Affiliate” means each entity that is required to be aggregated with the
Company pursuant to Code Section 414(b) or (c); provided that for purposes of
determining if a Participant has incurred a Separation from Service, the phrase
“at least 50 percent” shall be used in place of the phrase “at least 80 percent”
each place it appears therein or in the regulations thereunder.
2.3    “Allocation Date” means (a) for a Participant who is employed on the last
day of the Plan Year, such date, and (b) for a Participant that ceased to be an
Active Participant during the Plan Year, the date such person ceased to be an
Active Participant.
2.4    “Beneficiary” means the person, persons or entity designated by the
Participant to receive any benefits payable under this Plan after the
Participant’s death.
2.5    “Board” means the Board of Directors of Regal Beloit Corporation.
2.6    “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.
2.7    “Committee” means the Compensation Committee of the Board.
2.8    “Company” means Regal Beloit Corporation, a Wisconsin corporation, its
successors and assigns, and any Affiliate which grants participation hereunder
to an employee with the Company’s consent. References to the Company in the Plan
refer to the Company or, if appropriate, the participating Affiliate of the
Company which employees the Participant.
2.9    “Eligible Compensation” means, with respect to a Plan Year, the
Participant’s gross base annual salary as in effect on the last day of the Plan
Year (or for a Participant who ceases to be an Active Participant before the
last day of the Plan Year, as of the date immediately before active
participation ceases), plus the amount of any Company target bonus opportunity
established for the Plan Year (whether or not earned or paid for such Plan
Year), all as determined without regard to any reductions thereto for taxes,
contributions to a retirement plan, payment of premiums under a benefit plan, or
similar deductions.
For purposes hereof, a Participant’s Company target bonus opportunity means the
sum of:
(a) the Participant’s target annual cash bonus for the Plan Year; provided that,
if the Participant has ceased to be an Active Participant before the target
annual cash bonus opportunity has been determined for the Plan Year, then the
prior Plan Year’s target annual cash bonus shall be used; and
(b) if approved by the Committee for a particular Plan Year, the grant date
value (as determined for accounting purposes) of the Participant’s long-term
incentive awards granted in the Plan Year.
With respect to the Plan Year in which a Participant commences or ceases
participation in the Plan as an Active Participant, his or her Eligible
Compensation shall be prorated to reflect the period of time during which the
individual was an Active Participant during the Plan Year, unless the Committee
determines otherwise prior to the date that participation commences or ceases.
No other compensation shall be considered Eligible Compensation, including but
not limited to: (i) reimbursements or other expense allowances, whether or not
includable in gross income, and including but not limited to car allowances,
(ii) cash and non-cash fringe benefits, including but not limited to contest
prizes, (iii) moving expenses, (iv) welfare benefits, including but not limited
to imputed income on life insurance coverage, unused and/or accrued vacation pay
and severance pay, and (v) any distribution of stock, excluding proceeds from
any stock options, stock appreciation rights, or any other amounts realized
under stock or equity-based management incentive plan.
2.10    “Eligible Employee” means any employee of the Company or an Affiliate
who is designated as eligible to participate in the Plan by the Committee,
provided participation is limited to a select group of management or highly
compensated employees.
2.11    “Participant” means an Eligible Employee who has been designated as
eligible for any Plan Year (or portion thereof) under Section 3 of the Plan (an
“Active Participant”) and any person who previously participated in the Plan and
remains entitled to benefits hereunder. When an individual’s entire vested
Account balance has been distributed, he or she shall cease to be a Participant.
2.12    “Plan” means the Regal Beloit Corporation Supplemental Defined
Contribution Retirement Plan, as set forth herein and as may be amended from
time to time.
2.13    “Plan Year” means the calendar year.
2.14    “Separation from Service” means a Participant’s termination of
employment from the Company and all Affiliates within the meaning of Code
Section 409A, including the following rules:
(a)    If a Participant takes a leave of absence from the Company or an
Affiliate for purposes of military leave, sick leave or other bona fide leave of
absence, the Participant’s employment will be deemed to continue for the first
six (6) months of the leave of absence, or if longer, for so long as the
Participant’s right to reemployment is provided either by statute or by
contract; provided that if the leave of absence is due to the Participant’s
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of six months
or more, and such impairment causes the Participant to be unable to perform the
duties of his position with the Company or an Affiliate or a substantially
similar position of employment, then the leave period may be extended for up to
a total of 29 months.
(b)    A Participant shall be presumed to incur a Separation from Service when
the level of bona fide services provided by the Participant to the Company and
its Affiliates permanently decreases to a level of twenty percent (20%) or less
of the level of services rendered by such individual, on average, during the
immediately preceding 36 months.
(c)    A Participant shall be presumed to not incur a Separation from Service
when the level of bona fide services provided by the Participant to the Company
and its Affiliates continues at a rate that is at least fifty percent (50%) of
the level of services rendered by such individual, on average, during the
immediately preceding 36 months.
2.15    “Termination for Cause” means a termination of service of the
Participant resulting from the Participant’s fraud, misappropriation,
embezzlement, or theft of Company property, conviction of a felony, or violation
of restrictive covenants contained in any employment agreement between him and
the Company, or a willful and repeated violation of published standards of
conduct of the Company, the determination of which shall be made solely by the
Company.
2.16    “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from any of the following, as determined by the Committee
based on all of the relevant facts and circumstances:
(a)    a sudden and unexpected illness or accident of the Participant or a
dependent (as defined in Code Section 152, without regard to Sections 152(b)(1),
(b)(2) and (d)(1)(B) thereof) of the Participant;
(b)    loss of the Participant’s property due to casualty; or
(c)    other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant within the meaning of
Code Section 409A.
2.17    “Valuation Date” means the last day of each Plan Year and such other
date or dates as the Committee may deem necessary or desirable.
2.18    “Year(s) of Participation Service” shall mean, with respect to a
Participant, Years of Service during which the Participant is an Active
Participant in the Plan. Nonconsecutive periods of service shall be aggregated,
with 12 months of service or 365 days of service equaling a whole Year of
Participation Service. In its sole discretion, the Committee may award
additional whole or partial Years of Participation Service to a Participant at
any time prior to his or her Separation from Service.
2.19    “Year(s) of Vesting Service” means years of service credited to a
Participant based on the period beginning on the Participant’s employment
commencement date with the Company and its Affiliates and ending on the date the
Participant incurs a termination of employment with the Company and its
Affiliates. Nonconsecutive periods of service shall be aggregated, with 12
months of service or 365 days of service equaling a whole Year of Vesting
Service. In its sole discretion, the Committee may award additional whole or
partial Years of Vesting Service to a Participant at any time prior to his or
her Separation from Service.
Section 3 -     Participation
3.1    Commencement of Participation
An Eligible Employee shall become an Active Participant as of the date
determined by the Committee. The Committee may provide for a retroactive or
prospective participation date.
3.2    Termination of Participation
A Participant shall cease to be an Active Participant effective on the date that
(a) he or she ceases to be an employee of the Company and its Affiliates, or (b)
the Committee determines that such individual shall cease to participate.
Section 4 -     Company Contributions
As soon as practicable after an Allocation Date, the Account of each individual
who was an Active Participant at any time during the Plan Year shall be credited
with the sum of (a) plus (b):
(a)    An amount determined under (i) or (ii) below, as applicable:
(i)    For Participants who were first designated as eligible for any Plan Year
prior to 2020, the amount determined pursuant to the following:
Participant’s Year(s) of Participation Service*
Percentage of Eligible Compensation for the Plan Year
Up to 5
7%
6-10
10%
11+
12%

* Determined as of the Allocation Date.


(ii)    For Participants who are first designated as eligible for the 2020 Plan
Year or any subsequent Plan Year, the amount determined pursuant to the
following:
Participant’s Year(s) of Participation Service*
Percentage of Eligible Compensation for the Plan Year
Up to 5
4%
6-10
6%
11+
9%

* Determined as of the Allocation Date.


(b)    Such other amount, if any, as is determined by the Committee in its sole
discretion with respect to such Participant for such Plan Year. The
discretionary contribution amount established by the Committee pursuant to this
subsection (b) may vary from Plan Year to Plan Year and from Participant to
Participant.
Section 5 -     Participant Accounts
5.1    Maintenance of Accounts
The Committee shall establish a separate bookkeeping Account for each
Participant and shall credit (or debit) to each such Participant’s Account the
following amounts at the times specified:
(a)    The contribution determined pursuant to Section 4 above for any Plan
Year, which shall be credited as soon as practicable after the end of the
applicable Plan Year.
(b)    As of each Valuation Date, an amount equal to the gains or losses since
the last preceding Valuation Date, based on the investment option(s) in which
the Account is deemed invested.
(c)    The amount distributed from the Participant’s Account, as of the date of
such distribution.
5.2    Investment Options
(a)    Investment Options. From time to time, the Committee shall designate one
or more investment options that shall be available under the Plan for purposes
of calculating earnings (or losses) on Participants’ Accounts. In no event shall
Company stock be an investment option. The Committee shall also designate a
default investment option in which a Participant’s Account shall be deemed
invested if a Participant does not make an investment election under subsection
(b).
(b)    Elections. A Participant shall be permitted to elect to have his or her
Account deemed invested in one or more of the investment options made available
under the Plan. A Participant may change his or her investment option election
with respect to either the investment of future amounts credited to the
Participant’s Account and/or the investment of all or a designated portion of
the current balance of the Participant’s Account. All such elections must be
made in accordance with the procedures established by the Company. Any
investment election made pursuant to this subsection shall be effective as soon
as administratively possible after the date that the Participant files the
investment option election.
(c)    Adjustment for Earnings or Losses. A Participant’s Account shall be
credited with earnings (or debited for losses) based on the investment options
selected by the Participant, or, if no investment election has been made, based
on the default investment option designated by the Committee.
5.3    No Trust Created
Participants’ Accounts shall be utilized solely as a device for the measurement
and determination of the amounts to be paid to Participants under the Plan.
Participant Accounts shall not constitute or be treated as a trust fund of any
kind. Title to and beneficial ownership of any assets which the Company may
earmark to pay deferred compensation hereunder shall at all times remain in the
Company, and Participants shall have no interest in any specific assets of the
Company by virtue of this Plan. Notwithstanding the foregoing, the Company
reserves the right to finance its obligation hereunder in any manner.
Section 6 -     Vesting
6.1    Vesting – General
A Participant shall become one hundred percent (100%) vested in the
Participant’s Account on the date the Participant has completed at least three
(3) Years of Vesting Service. The Committee may, in its discretion, approve more
favorable vesting with respect to a Participant’s Account, including accelerated
vesting upon a Participant’s Termination. A Participant’s Account shall become
one hundred percent (100%) vested if the Participant dies while employed by the
Company and its Affiliates. In the event of a Participant’s termination of
employment from the Company and its Affiliates prior to becoming vested, the
Participant’s Account shall be forfeited.
6.2     Termination for Cause
Notwithstanding the provisions of Section 6.1, upon a Participant’s Termination
for Cause, the Participant’s Account shall be forfeited, and no benefit shall be
payable to the Participant under the Plan.
Section 7 -     Payment of Benefits
7.1    Default Form, Timing and Medium of Payment
Except as otherwise may be provided in this Section or in Section 7.3, the
Participant’s Account (or any particular sub-account) shall be distributed or
commenced to be distributed on the first day of the seventh (7th) month
following the month in which the Participant’s Separation from Service occurs in
a single sum distribution, or if so elected by the Participant, in installments.
If the Participant’s Separation from Service is due to death, the Participant’s
Account shall be distributed in a single sum distribution (notwithstanding any
installment election previously made) to the Participant’s Beneficiary as soon
as practicable following the Participant’s death, but in no event later than
ninety (90) days after the date of the Participant’s death.
All distributions made pursuant to this Plan shall be made in cash. All
distributions hereunder shall be the amount determined as of a Valuation Date
that is within two weeks preceding the date of distribution.
7.2    Optional Form of Payment
(a)    Installment Election. With respect to the sub-account established for the
first year of participation, a Participant may elect, within the first thirty
(30) days of participation, to have such sub-account paid in annual installments
over two (2), five (5), or ten (10) years instead of a single cash distribution.
With respect to each sub-account established for each subsequent year, a
Participant may elect, prior to the first day of such year, to have such
sub-account paid in annual installments over two (2), five (5), or ten (10)
years instead of a single cash distribution. When a Participant makes an
installment election, such election shall automatically apply to all future
sub-accounts until the Participant files a new election. All elections must be
made in accordance with the procedures (including any deadlines) established by
the Company.
If a Participant’s Account is to be distributed in installments, the initial
installment shall be paid in accordance with Section 7.1, the second installment
shall be made in January of the calendar year following the date of payment of
the initial installment, and each subsequent installment thereafter (if any)
shall be made in each January thereafter until all installment payments have
been paid to the Participant. For the avoidance of doubt, the amount of each
installment payment shall equal the quotient of (i) the remaining Account
balance to be distributed, divided by (ii) the number of installment payments
remaining in the applicable period of annual installments.
Notwithstanding the foregoing, if the balance of a Participant’s Account is
$25,000 or less as of the date any installment payment is due, then the entire
remaining balance of the Participant’s Account shall be accelerated and paid in
a single cash distribution.
(b)    Irrevocability. All elections made hereunder shall be irrevocable except
as provided by Section 7.3.
(c)    Payment to Beneficiaries. If a Participant elected to have the
Participant’s Account be paid in the form of annual installments and the
Participant dies prior to receiving all of such annual installments, the
Beneficiary of the deceased Participant shall receive such remaining payments as
a lump-sum.
7.3    Subsequent Changes in Time or Form of Payment.
An Active Participant may elect to delay the payment of one or more of his or
her sub-accounts or to change the form of distribution of one or more of his or
her sub-accounts, in accordance with such procedures as the Company may
establish, provided that the following conditions are met:
(a)    Any election under this Section 7.3 shall not take effect until a date
that is at least twelve (12) months after the date on which the election is
made;
(b)    The election must result in the distribution of the sub-account being
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been paid;
(c)    Any election under this Section 7.3 shall be made on a date that is not
less than twelve (12) months prior to the date the payment is originally
scheduled to be made; and
(d)    Only one election per sub-account shall be permitted.
7.4    Hardship Distribution         
The Participant shall have no right to receive amounts credited to his or her
Account other than as provided in this Section 7. However, the Committee may
allow a partial or total distribution of the Participant’s interest in his
Account, after the Account has become vested and prior to the time it otherwise
would be payable, upon the Participant’s request and a demonstration by the
Participant of a severe financial hardship as the result of an Unforeseeable
Emergency. The amount of any such distribution shall be limited to the amount
reasonably deemed necessary to the Committee to alleviate the Participant’s
Unforeseeable Emergency and an amount to cover any Federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution. Such distribution shall be made in a single sum as soon as
administratively possible following the Committee’s approval.
Section 8 -     Administration
8.1    General
The Plan shall be administered by the Committee. The Committee may assign duties
to an officer or other employees of the Company, and delegate such duties as it
sees fit.
8.2    Authority
The Committee shall have full and complete discretionary authority to determine
eligibility for benefits under the Plan, manage and administer the Plan,
construe the terms of the Plan and decide any matter presented through the
claims procedure. In addition to any powers, rights, and duties set forth
elsewhere in the Plan, it shall have the following discretionary powers and
duties to:
(a)    adopt such rules and regulations consistent with the provisions of the
Plan as it deems necessary for the proper and efficient administration of the
Plan;
(b)    administer the Plan in accordance with its terms and any rules and
regulations it establishes;
(c)    maintain records concerning the Plan sufficient to prepare reports,
returns, and other information required by the Plan or by law;
(d)    construe and interpret the Plan, and to resolve all questions arising
under the Plan;
(e)    direct the Company to pay benefits under the Plan, and to give such other
directions and instructions as may be necessary for the proper administration of
the Plan;
(f)    employ or retain agents, attorneys, actuaries, accountants or other
persons who may also be employed by or represent the Company; and
(g)    be responsible for the preparation, filing, and disclosure on behalf of
the Plan of such documents and reports as are required by any applicable federal
or state law.
Any final determination by the Committee shall be binding on all parties. If
challenged in court, such determination shall not be subject to de novo review
and shall not be overturned unless proven to be arbitrary and capricious based
upon the evidence considered by the Committee at the time of such determination.
8.3    Information to be Furnished to Committee
The records of the Company shall be determinative of each Participant’s period
of employment, Separation from Service and the reason therefor, disability,
leave of absence, Years of Service, Years of Officer Service, personal data, and
Eligible Compensation. Participants and their Beneficiaries shall furnish to the
Committee such evidence, data or information, and execute such documents as the
Committee requests.
8.4    Governing Law
This Plan shall be construed in accordance with the laws of the State of
Wisconsin, without reference to conflict of law principles thereof, to the
extent not preempted by the provisions of the Employee Retirement Income
Security Act of 1974, as amended from time to time, or other federal law.
8.5    Expenses
All expenses and costs incurred in connection with the administration and
operation of the Plan shall be borne by the Company.
8.6    Minor or Incompetent Payees
If a person to whom a benefit is payable is a minor or is otherwise incompetent
by reason of a physical or mental disability, the Committee may cause the
payments due to such person to be made to another person for the first person’s
benefit without any responsibility to see to the application of such payment.
Such payments shall operate as a complete discharge of the obligations to such
person under the Plan.
8.7    Withholding
To the extent required by law, the Company shall withhold any taxes required to
be withheld by the federal or any state or local government from payments made
hereunder or from other amounts due to the Participant by the Company or any
Affiliate. In addition, if prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, then the
Company may authorize a payment from the Participant’s Account equal to the
amount needed to pay the Participant’s portion of such tax, as well as
withholding taxes resulting therefrom (including the additional taxes
attributable to the pyramiding of such distributions and taxes).
8.8    Indemnification
The Company shall indemnify and hold harmless each member of the Committee and
each other employee or director involved in the administration of the Plan with
respect to any and all liabilities and expenses arising out of the
administration of the Plan, except liabilities and expenses arising out of such
person’s own gross negligence or willful misconduct.
8.9    Designation of Beneficiary
The Participant may designate a Beneficiary to receive the balance of the
Participant’s Account if the Participant dies before such amounts are paid. Each
Participant shall be permitted to name, change or revoke the Participant’s
designation of a Beneficiary in writing on a form and in the manner prescribed
by the Company; provided, however, that the designation on file with the Company
at the time of the Participant’s death shall be controlling. Should a
Participant fail to make a valid beneficiary designation or leave no named
Beneficiary surviving, any benefits due shall be paid to such Participant’s
spouse, if living, or if not living, then any benefits due shall be paid to such
Participant’s estate.
8.10    Unclaimed Benefits
If the Committee cannot locate a Participant or the Beneficiary of a deceased
Participant to whom payment of benefits under this Plan shall be required,
following a diligent effort by the Committee to locate the Participant or
Beneficiary, such benefit shall be forfeited.
Section 9 -     Status of Plan and Trust Agreement
9.1    Unfunded Status of the Plan
The right of any individual to receive payment under the provisions of this Plan
shall be an unsecured claim against the general assets of the Company, and no
provisions contained in this Plan, nor any action taken pursuant to this Plan,
shall be construed to give any individual at any time a security interest in any
asset of the Company. The liabilities of the Company to any individual pursuant
to this Plan shall be those of a debtor pursuant to such contractual obligations
as are created by this Plan and to the extent any person acquires a right to
receive payment from the Company under this Plan, such right shall be no greater
than the right of any unsecured general creditor of the Company. Amounts, if
any, which may be set aside by the Company for accounting purposes shall not in
any way be held in trust for, or be subject to the claims of, any individual who
may be entitled to a benefit hereunder.
9.2    Existence and Purposes of Trust Agreement
The Company may enter into a trust agreement with a trustee to hold a trust fund
that may become the source of Plan benefits as provided in such agreement. In
such event, the trustee would have such powers to hold, invest, reinvest,
control, and disburse such trust fund as shall, at such time and from time to
time, be set forth in the trust agreement or this Plan. The trust agreement, if
any, shall be deemed to be a part of this Plan, and all rights of Participants
and Beneficiaries under this Plan shall be subject to the provisions of the
trust agreement, if and as applicable. No Participant or Beneficiary, nor any
other person, shall have any right to, or interest in, any assets of the trust
fund maintained under the trust agreement upon termination of such Participant’s
employment or otherwise, except as may be specifically provided from time to
time in this Plan, the trust agreement, or both, and then only to the extent so
specifically provided.
Section 10 -     Claims Procedure
10.1    Claims
If the Participant or the Participant’s Beneficiary (hereinafter referred to as
“claimant”) believes he or she is being denied any benefit to which he or she is
entitled under this Plan for any reason, he or she may file a written claim with
the Company no later than 90 days following the date the payment that is in
dispute should have been made. The Company shall review the claim and notify the
claimant of its decision within 90 days of receipt of such claim, unless the
claimant receives written notice prior to the end of the 90 day period stating
that special circumstances require an extension of the time for decision. The
Company’s decision shall be in writing, sent by first class mail to the
claimant’s last known address, and if a denial of the claim, shall contain the
specific reasons for the denial, reference to pertinent provisions of the Plan
on which the denial is based, a description of any additional information or
material necessary to perfect the claim, and an explanation of the claims review
procedure including the claimant’s right to bring a suit for benefits under
ERISA Section 502 if the claimant’s appeal is denied.
10.2    Review Procedure
A claimant is entitled to request the Committee’s review of any denial of a
claim, by written request to the Committee within 60 days of receipt of the
denial. Absent a request for review within the 60-day period, the claim will be
deemed to be conclusively denied. The Committee shall afford the claimant or his
authorized representative the opportunity to review all pertinent documents and
submit issues and comments in writing and shall render a decision in writing,
all within 60 days after receipt of a request for review (provided that in
special circumstances the Committee may extend the time for decision by not more
than 60 days upon written notice to the claimant). The Committee’s review
decision shall contain specific reasons for the decision and reference to the
pertinent provisions of the Plan, and notification to the claimant of his or her
right to bring suit for benefits under ERISA Section 502.
10.3    Suit for Benefits
A claimant’s suit for benefits under ERISA Section 502 must be brought within
365 days following the date of the denial of the Claimant’s appeal by the
Committee, of if the Committee does not issue a timely denial, within 365 days
following the date the Committee’s appeal denial should have been issued in
accordance with the terms of the Plan.
Section 11 -     Amendment and Termination
11.1    Right to Amend or Modify
The Plan may be amended or modified in whole or in part by the Committee or the
Board at any time; provided, however, that no amendment or modification shall
retroactively decrease a Participant’s Account determined as of the date of such
amendment or modification.
11.2    Right to Terminate
The Committee or the Board reserves the right to terminate the Plan at any time.
Termination of the Plan shall not decrease a Participant’s vested Account
determined as of the termination date. Upon termination of the Plan, the
Committee or Board may provide that the Participants’ vested Account be paid in
a single lump sum to the extent permitted by and in accordance with Code Section
409A.
Section 12 -     Miscellaneous
12.1    No Employment Rights
Nothing herein shall constitute a contract of employment or of continuing
service or in any manner obligate the Company to continue the services of the
Participant, or obligate the Participant to continue in the service of the
Company, or as a limitation of the right of the Company to discharge any of its
employees, with or without cause. Nothing herein shall be construed as fixing or
regulating the compensation or other remuneration payable to the Participant.
12.2    Offset
If, at the time payments or installments of payments are to be made hereunder,
the Participant or the Beneficiary or both are indebted or obligated to the
Company, then the payments remaining to be made to the Participant or the
Beneficiary or both may, at the discretion of the Company, be reduced by the
amount of such indebtedness or obligation, provided, however, that an election
by the Company not to reduce any such payment or payments shall not constitute a
waiver of its claim for such indebtedness or obligation.
12.3    Protective Provisions
In order to facilitate the payment of benefits hereunder, each Participant or
Beneficiary shall cooperate with the Company by furnishing any and all
information requested by the Company, and taking such other actions as may be
requested by the Company. If the Participant or Beneficiary refuses to
cooperate, the Plan and the Company shall have no further obligation to him or
her under the Plan. In such event, no benefit shall be payable to the
Participant or his Beneficiary.
12.4    Non-assignability
Neither the Participant nor any other person shall have any voluntary or
involuntary right to commute, sell, assign, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are expressly
declared to be unassignable and non-transferrable. No part of the amounts
payable shall be, prior to actual payment, subject to seizure or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
the Participant or any other person, or be transferrable by operation of law in
the event of the Participant’s or any other person’s bankruptcy or insolvency.
12.5    Notice
Any notice required or permitted to be given under the Plan shall be sufficient
if in writing and hand delivered, or sent by registered or certified mail to the
last known address of the Participant if to the Participant, or, if given to the
Company, to the principal office of the Company, directed to the attention of
the Committee. Such notice shall be deemed given as of the date of delivery, or,
if delivery is made by mail, as of the date shown on the postmark or the receipt
for registration or certification.
12.6    Unclaimed Benefits
If the Committee cannot locate a Participant or the Beneficiary of a deceased
Participant to whom payment of benefits under this Plan shall be required,
following a diligent effort by the Committee to locate the Participant or
Beneficiary, such benefit shall be forfeited.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this amended Plan document on its behalf this ________ day of
_______________, 2020, to be effective as of January 1, 2020.
REGAL BELOIT CORPORATION




By :                             


Title:                             


1